705 S.E.2d 738 (2011)
NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY, INC.
v.
Gervis E. SADLER, individually and by and through Steve Anthony Sadler, his Attorney-in-Fact.
No. 267PA10.
Supreme Court of North Carolina.
February 3, 2011.
Walter E. Brock, Jr., Raleigh, for NC Farm Bureau Mutual Insurance.
L. Lamar Armstrong, Jr., Smithfield, for Sadler, Gervis E., et al.
Michelle A. Ledo, for Sadler, Gervis E., et al.

ORDER
Upon consideration of the petition filed on the 22nd of June 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 3rd of February 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in *739 the manner provided by Appellate Rule 15(g)(2).
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.